DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

  Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. 

On page 3 of the remark, applicant argued: 

Applicant respectfully disagrees. First, the terms programmable and scheduling modify the term job, which is explicitly disclosed in the body of the claim. Therefore, the modifiers clearly provide a distinct definition of the apparatus vis-a-vis the job. 

"However, a 'preamble may provide context for claim construction, particularly, 
where ... that preamble's statement of intended use forms the basis for distinguishing the 
prior art in the patent's prosecution history."' Metabolite Labs., Inc. v. Corp. ofAm. 


Applicant appeared to rely on a different case.  The examiner believes the current office position aligns with the case law that the examiner cited.   Applicant’s arguments rely on language solely recited in preamble recitations in claim(s).  When reading the preamble in the context of the entire claim, the recitation programmable job scheduling is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Applicant is encouraged to recite the claim construct in the body of the claim to ensure the feature is limiting.  

On page 4-5 of the remark, applicant argued:




Since Kudo did not use multi-entry FIFOs, the Office must established the level of a person of ordinary skill at the art at the time of applicant's invention as required by Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), and explain how the level changed from the time of Kudo's invention to justify that a person of ordinary skill in the art would combine Kudo with multi-entry FIFOs at the time of applicant's invention. 
Second, the Office action employs an impermissible hindsight, i.e., the Office action reached the conclusion not "on the basis of the facts gleaned from the prior art", cf MPEP § 2142, emphasis added, cf also In re McLaughlin, 443 F.2d 1392, 1395 (CCPA 1971). 
Applying the law, as admitted by the Office Action Kudo discloses a single-entry queue(s), and USC is a generic disclosure not tied to any application, much less to the problem solved by Kudo. Due to the fact that use of multi-entry queues is only present on the record in Applicant's specification, it logically follows that the notion of multi-entry queue has been improperly gleaned from Applicant's own specification and that the combination of Kudo with USC is an exercise of impermissible hindsight. 
Third, Kudo not only fails to teach or suggest multi-entry FIFO, but in fact teaches away from their use. As demonstrated by the applicant, cf applicant's traverse dated 10/6/2020, at least p. 13, instructions in Kudo are processed in a sequential manner, transitioning form a single-entry queue to a single entry queue. Kudo does not present any alternatives to the single-entry queue; therefore, Kudo explicitly teaches away from using multi-entry queues as disclosed in the claim and the specification.

As for the hindsight argument, in KSR, the Supreme Court attacked the TSM as overly restricted.  A PHOSITA (a person of ordinary skill) is also a person of ordinary creativity, not an automaton," and found that "the final step [of the claimed invention] is merely the logical result of common sense application of the maxim “try, try again.”  Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

USC provides a known way of building a multi-entry FIFO.  Kudo needs queues.  A PHOSITA would thus know to use USC’s known technique to build out the queues in Kudo. 

As for the teaching away argument, the examiner does not see how Kudo forbids using a plurality of queues having a plurality of entries.  USC does not make Kudo/USC inoperable. 

On pages 7 of the remark, applicant argued: 

Therefore, the filter like structure does not determine whether an instruction is a prefix instruc- tion or an instruction other than the prefix instruction at each of the plurality of queues, namely not at queues 30-1 and 30-2, which contain only prefix instructions, and queue 30-0, which contains only target instructions. Cf further FIGs. 2A and 2B and associated text, the regular instructions 'add" and "sub" not being prefix instructions circumvent queues 30-1 and 30-2 and are deposited into queue 30-0.  





On page 8 of the remark, applicant argued: 

Applicant respectfully disagrees. The specification clearly discloses that the term head is meant to identify a "the top entry, of the plurality of command queues 102(4)_X", cf at least paragraph [0039]. Similarly, cf FIG. 4 and associated text in paragraph [0075].


In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the top entry, of the plurality of command queues 102(4)_X", cf at least paragraph [0039].) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On pages 11 of remark, applicant appears to use the same argument while arguing about filter.  The examiner disagrees.  See examiner’s response above for reasoning. 

On pages 12 of remark, applicant appears to use the same argument above for claim interpretation.  The examiner disagrees.  See examiner’s response above for reasoning. 

  Allowable Subject Matter
Claims 2, 5-14, 17, and 20-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US7340589) (hereinafter Kudo) in view of USC, EE 457 Lab 2 - FIFO, 2015 (hereinafter USC). 

As per claim 1, Kudo teaches: 

An apparatus for programmable scheduling, comprising: 
a plurality of queues, at least one of the plurality of queues comprising at least one enqueued command (Kudo, col3, ll9-14, —instruction queues can be seen as a plurality of queues); 
a ready job filter configured to determine a category of the commands at the head entry of each of the plurality of queues (Kudo, col3, ll9-28—prefix and decode (non-prefix) instructions can be seen as two categories and the location to read out an instruction can be seen as a head), wherein the category consists of job commands and non-job commands (Kudo, col3, ll14-26—prefix instruction can be seen as a job and regular instruction can be seen as a non-job; under BRI a job command can be a command that requires work from prefix instruction decoder),
a non-job command arbitrator configured to process each determined non-job category command (Kudo, col3, ll24-25-- a general-purpose decoder) and 
a job arbitrator and assignor configured to process each determined job category command (Kudo, col3, ll14-16--prefix instruction decoder).


Kudo does not expressly teach: 
each of the plurality of queues having a plurality of entries;

However, USC discloses: 
each of the plurality of queues having a plurality of entries (USC, pg 1, Fig 1);

Both USC and Kudo pertain to the art of digital system.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use multiple (more than one) entries in a FIFO/queue because multi-entry FIFO is a very common type of FIFO.  USC provides a known way of building a multi-entry FIFO.  Kudo needs queues.  A PHOSITA would thus know to use USC’s known technique to build out the queues in Kudo. 

As per claim 3, Kudo teaches: 

The apparatus as claimed in claim 1 (see rejection on claim 1), further comprising: 
a host configured to enqueue the at least one command to the at least one of the plurality of queues ((Kudo, col3, ll9-14— an enqueuing step exists in order to have entries in instruction queues).

As per claim 16, see rejection on claim 1. 

As per claim 18, see rejection on claim 3. 


Claims 4, 15, 19,  and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo/USC as applied above, and further in view of Xilinx, Interfacing with the IDT TeraSync FIFO, 2002 (hereinafter Xilinx). 
.
As per claim 4, Kudo teaches: 

The apparatus as claimed in claim 1 (see rejection on claim 1).

Kudo does not expressly teach: 

further comprising: 
at least one engine; and 
a response arbitrator; 
wherein the at least one engine is configured to cause the response arbitrator to enqueue the at least one command to the at least one of the plurality of queues.

However, Xilinx discloses: 

further comprising: 
at least one engine; and 
a response arbitrator; 
wherein the at least one engine is configured to cause the response arbitrator to enqueue the at least one command to the at least one of the plurality of queues (Xilinx, Fig 1—an engine exists in order to write data onto FIFO feo, write port).

Both Xilinx and Kudo pertain to the art of job execution system.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to enqueue because enqueuing is a very common FIFO design feature, and Xilinx provides a known way to enqueue.  A PHOSITA would thus know to use Xilinx known way to build out the queues in Kudo. 


As per claim 15, Kudo teaches: 

The apparatus as claimed in claim 1 (see rejection on claim 1).

Kudo does not expressly teach:
wherein the non-job command arbitrator processes each determined non-job category command by being configured to select of one of: 
disabling one of the plurality of queues; 
enabling one of the plurality of queues; and 
resetting one of the plurality of queues.

However, Xilinx discloses: 
 wherein the non-job command arbitrator processes each determined non-job category command by being configured to select of one of: 
disabling one of the plurality of queues (Xilinx, pg 2; 
enabling one of the plurality of queues (Xilinx, pg 2); and 
resetting one of the plurality of queues (Xilinx, pg 3).

Both Xilinx and Kudo pertain to the art of job execution system.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to enable, disable, and reset queues because they are very common FIFO design features.  

As per claim 19, Kudo teaches:

The method as claimed in claim 16 (see rejection on claim 16). 

Kudo does not expressly teach: 

wherein the enqueueing at least one command into one of a plurality of queues comprises: 
enqueueing the at least one command received from an engine.

However, Xilinx discloses: 
wherein the enqueueing at least one command into one of a plurality of queues comprises: 
enqueueing the at least one command received from an engine (Xilinx, pg 2—an engine exists in order to have data written in to the FIFO memory array).

Both Xilinx and Kudo pertain to the art of job execution system.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to enqueue because enqueuing is a very common FIFO design feature, and Xilinx provides a known way to enqueue.  A PHOSITA would thus know to use Xilinx known way to build out the queues in Kudo. 

As per claim 30, see rejection on claim 15. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHARLIE SUN/Primary Examiner, Art Unit 2196